                     Case 20-32353              Doc 1     Filed 10/06/20 Entered 10/06/20 14:45:45                                Desc Main
                                                            Document     Page 1 of 74

Fill in this information to identify your case:

United States Bankruptcy Court for the:

     DISTRICT OF MINNESOTA

Case number (if known)                                                       Chapter 15
                                                                                                                                 Check if this an amended filing



Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                                                 12/15
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).


1.    Debtor's name                UrtheCast, Corp.

2.    Debtor's unique identifier     For non-individual debtors:

                                          Federal Employer Identification Number XX-XXXXXXX

                                          Other     . Describe identifier     .
                                     For individual debtors

                                          Social Security Number:

                                          Individual Taxpayer Identification Number (ITIN):

                                          Other     . Describe identifier     .



3.    Name of foreign
      representative(s)            UrtheCast, Corp.

4.    Foreign proceeding in
      which appointment of the
      foreign representative(s) CCAA proceeding of Urthecast Corp. et al, No. S-208894, in the Supreme Court of British Columbia,
      occurred                  Vancouver Registry

5.    Nature of the foreign          Check one:
      proceeding
                                          Foreign main proceeding

                                          Foreign nonmain proceeding

                                          Foreign main proceeding, or in the alternative foreign nonmain proceeding



6.    Evidence of the foreign            A certified copy, translated into English, of the decision commencing the foreign proceeding and appointing the foreign
      proceeding                     representative is attached.

                                        A certificate, translated into English, from the foreign court, affirming the existence of the foreign proceeding and of the
                                     appointment of the foreign representative, is attached.

                                         Other evidence of the existence of the foreign proceeding and of the appointment of the foreign representative is
                                     described below, and relevant documentation, translated into English, is attached.




7.    Is this the only foreign          No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the debtor is
      proceeding with respect        pending).
      to the debtor known to
      the foreign                         Yes
      representative(s)?




 Official Form 401                          Chapter 15 Petition for Recognition of a Foreign Proceeding                                                  page 1
                 Case 20-32353                 Doc 1           Filed 10/06/20 Entered 10/06/20 14:45:45                                         Desc Main
                                                                 Document     Page 2 of 74

8.   Others entitled to notice      Attach a list containing the names and addresses of:
                                    (i)     all persons or bodies authorized to administer foreign proceedings of the debtor,
                                    (ii) all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this petition, and
                                    (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.



9.   Addresses                   Country where the debtor has the center of its main                       Debtor's registered office:
                                 interests:

                                 Canada                                                                    1055 Canada Place, Ste 33, Vancouver BC V6C0C3
                                                                                                           P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code


                                                                                                           Canada
                                                                                                           Country


                                 Individual debtor's habitual residence:                                   Address of foreign representative(s):

                                                                                                           1055 Canada Place, Ste 33, Vancouver BC V6C0C3
                                 P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code   P.O. Box, Number, Street, City, State/Province/Region & ZIP/Postal Code


                                                                                                           Canada
                                 Country                                                                   Country




10. Debtor's website (URL)       www.urthecast.com


11. Type of debtor               Check one:

                                          Non-individual (check one):

                                                   Corporation. Attach a corporate ownership statement containing the information described in Fed. R. Bankr. P.
                                               7007.1.

                                                       Partnership

                                                   Other.
                                               Specify:

                                          Individual




 Official Form 401                           Chapter 15 Petition for Recognition of a Foreign Proceeding                                                                     page 2
                 Case 20-32353              Doc 1       Filed 10/06/20 Entered 10/06/20 14:45:45                                  Desc Main
                                                          Document     Page 3 of 74

12. Why is the venue proper     Check one:
    in this district?
                                      Debtor's principal place of business or principal assets in the United States are in this district.
                                      Debtor does not have a place of business or assets in the United States, but the following action or proceeding in a
                                      federal or state court is pending against the debtor in this district.


                                      If neither box is checked, venue is consistent with the interests of justice and the convenience of the parties, having
                                      regard to the relief sought by the foreign representative, because:
                                       An affiliate ch. 15 debtor has its principal U.S. assets in this district



13. Signature of foreign        I request relief in accordance with the chapter 15 of title 11, United States Code.
    representative(s)
                                I am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the relief sought in this petition, and
                                I am authorized to file this petition.

                                I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                I declare under penalty of perjury that the foregoing is true and correct,


                            X                                                                            Sai Chu, Chief Financial Officer
                                Signature of foreign representative                                      Printed name

                                Executed on
                                                 MM / DD / YYYY


                            X
                                Signature of foreign representative                                      Printed name

                                Executed on
                                                 MM / DD / YYYY



14. Signature of attorney   X   /e/ Ryan T. Murphy                                                        Date 10/05/2020
                                Signature of Attorney for foreign representative                               MM / DD / YYYY

                                Ryan T. Murphy 311972
                                Printed name

                                Fredrikson & Byron, P.A.
                                Firm name

                                200 S Sixth St, Ste 4000
                                Minneapolis, MN 55402
                                Number, Street, City, State & ZIP Code


                                612.492.7000                                                       rmurphy@fredlaw.com
                                Contact phone                                                      Email address

                                311972 MN
                                Bar number and State




 Official Form 401                       Chapter 15 Petition for Recognition of a Foreign Proceeding                                                      page 3
Case 20-32353     Doc 1    Filed 10/06/20 Entered 10/06/20 14:45:45     Desc Main
                             Document     Page 4 of 74



                                UrtheCast, Corp.
                    Chapter 15 Voluntary Petition Attachments

                Addendum A. Statement Pursuant to 11 U.S.C. § 1515(c)
  Case 20-32353            Doc 1     Filed 10/06/20 Entered 10/06/20 14:45:45             Desc Main
                                       Document     Page 5 of 74



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MINNESOTA


                                                                Joint Administration Requested
 In re:
                                                                          Case No.: 20-______
 UrtheCast Corp., et al.,
                                                                          Chapter 15
              Debtors in a Foreign Proceeding.1


 CONSOLIDATED STATEMENT REGARDING KNOWN FOREIGN PROCEEDINGS



          I, Sai Chu, hereby declare under penalty of perjury under the laws of the United States of

America, pursuant to section 1746 of title 28 of the United States Code, as follows:

          1.        I am the Chief Financial Officer of UrtheCast Corp., which is the duly appointed

foreign representative of the above-captioned debtors (the “Debtors”), which are the subject of

proceedings under the Companies’ Creditors Arrangement Act before the Supreme Court of

British Columbia, Canada (the “Canadian Court”), No. S-208894, Vancouver Registry (the

“Canadian Proceeding”).

          2.        I respectfully submit this statement, as required under section 1515(c) of title 11 of

the Bankruptcy Code, in support of the verified chapter 15 petition filed by the Foreign

Representative seeking recognition by the United States Bankruptcy Court for the District of

Minnesota of the Canadian Proceeding as foreign main proceedings or, in the alternative, foreign

nonmain proceedings.


          1
         The Debtors and the last four digits of their U.S. EIN or other unique identifier are as
follows: UrtheCast Corp. (#7087); Geosys-Int’l, Inc. (#8642); Geosys Australia PTY (#1624);
Geosys Europe SARL (#4389); Geosys S.A.S. (#3790); Geosys do Brasil Sistemas de Informacao
Agriocola Ltda (#01-34); and Deimos Imaging S.L.U. (#4529). The Debtors’ mailing address is
1055 Canada Place, Ste 33, Vancouver BC V6C0C3.
  Case 20-32353        Doc 1     Filed 10/06/20 Entered 10/06/20 14:45:45           Desc Main
                                   Document     Page 6 of 74



       3.       Pursuant to the requirements of section 1515(c) of the Bankruptcy Code, to the best

of my knowledge, the following are the only proceedings under a law relating to adjustment of

debt of any kind pending with respect to the Debtors and thus are the only known “foreign

proceeding” with respect to the Debtors, as that term is defined in section 101(23) of the

Bankruptcy Code: (a) the Canadian Proceedings currently pending before the Canadian Court and

(b) the bankruptcy materials filed by Geosys SAS with the Toulouse Commercial Court, France

on September 18, 2020. As to the proceeding relating to Geosys SAS in France, an initial hearing

occurred on September 22, 2020, where the French Court considered the affairs of Geosys SAS as

well as options for bankruptcy under French law. A further ruling is anticipated in that proceeding

whereby it will be determined the type of bankruptcy under which Geosys SAS will be

administered.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct according to the best of my knowledge, information and belief.



Dated: ____________, 2020                            ___________________________
                                                     Sai Chu




                                                 2
  Case 20-32353     Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45      Desc Main
                              Document     Page 7 of 74



                                  UrtheCast, Corp.
                      Chapter 15 Voluntary Petition Attachments

#6. Evidence of the foreign proceeding. A certified copy, translated into English of the
decision commencing the foreign proceeding and appointing the foreign representative.
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                          Document     Page 8 of 74



                                EXHIBIT A
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                          Document     Page 9 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 10 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 11 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 12 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 13 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 14 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 15 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 16 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 17 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 18 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 19 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 20 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 21 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 22 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 23 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 24 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 25 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 26 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 27 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 28 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 29 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 30 of 74



                                EXHIBIT B
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 31 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 32 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 33 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 34 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 35 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 36 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 37 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 38 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 39 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 40 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 41 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 42 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 43 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 44 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 45 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 46 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 47 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 48 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 49 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 50 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 51 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 52 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 53 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 54 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 55 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 56 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 57 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 58 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 59 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 60 of 74



                                EXHIBIT C
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 61 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 62 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 63 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 64 of 74
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 65 of 74
  Case 20-32353        Doc 1     Filed 10/06/20 Entered 10/06/20 14:45:45             Desc Main
                                  Document     Page 66 of 74



                                      UrtheCast, Corp.
                          Chapter 15 Voluntary Petition Attachments

#8. Others entitled to notice. A list containing names and addresses of (i) all persons or bodies
authorized to administer foreign proceedings of the debtor, (ii) all parties to litigation pending in
the United States in which the debtor is a party at the time of filing of this petition, and (iii) all
entities against whom provisional relief is being sought under 11 U.S.C. § 1519.
  Case 20-32353            Doc 1    Filed 10/06/20 Entered 10/06/20 14:45:45            Desc Main
                                     Document     Page 67 of 74



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MINNESOTA


                                                              Joint Administration Requested
 In re:
                                                                        Case No.: 20-______
 UrtheCast Corp., et al.,
                                                                        Chapter 15
              Debtors in a Foreign Proceeding.1


                        CONSOLIDATED VERIFIED LIST PURSUANT TO
                         FED. R. BANKR. P. 1007(a)(4), 1008, AND 2002(q)


          I, Sai Chu, hereby declare under penalty of perjury under the laws of the United States of

America, pursuant to section 1746 of title 28 of the United States Code, as follows:

          1.        I am the Chief Financial Officer of UrtheCast Corp., which is the duly appointed

foreign representative of the above-captioned debtors (the “Debtors”), which are the subject of

proceedings under the Companies’ Creditors Arrangement Act before the Supreme Court of

British Columbia, Canada (the “Canadian Court”), No. S-208894, Vancouver Registry (the

“Canadian Proceeding”).

          2.        The attached list contains the names and addresses of the following:

                 a.        All persons or bodies authorized to administer foreign proceedings of the
          Debtors;

                  b.       All parties to litigation pending in the United States in which any Debtor
          is a party at the time of filing of the petition; and




          1
        The Debtors and the last four digits of their U.S. EIN or other unique identifier are as
follows: UrtheCast Corp. (#7087); Geosys-Int’l, Inc. (#8642); Geosys Australia PTY (#1624);
Geosys Europe SARL (#4389); Geosys S.A.S. (#3790); Geosys do Brasil Sistemas de Informacao
Agriocola Ltda (#01-34); and Deimos Imaging S.L.U. (#4529). The Debtors’ mailing address is
1055 Canada Place, Ste 33, Vancouver BC V6C0C3.
   Case 20-32353       Doc 1    Filed 10/06/20 Entered 10/06/20 14:45:45             Desc Main
                                 Document     Page 68 of 74



                c.    All entities against whom provisional relief is being sought under § 1519
        of the Bankruptcy Code.

        The attached list also contains the names and addresses of all known creditors and contract-

counterparties of the Debtors in the United States.



        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct according to the best of my knowledge, information and belief.



Dated: October __, 2020                               ___________________________
                                                      Sai Chu

71100466 v1




                                                 2
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 69 of 74



                                 Schedule 1

                              Litigation Parties



                                  -NONE-
Case 20-32353   Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45   Desc Main
                         Document     Page 70 of 74



                                 Schedule 2

                          Provisional Relief Parties
    Case 20-32353             Doc 1     Filed 10/06/20 Entered 10/06/20 14:45:45             Desc Main
                                         Document     Page 71 of 74
                                      PROVISIONAL RELIEF PARTIES



   US TRUSTEE AND OTHER                  POTENTIAL U.S. CREDITORS             Harris Geospatial Solutions, Inc.
   GOVERNMENT AGENCY                     AND NOTICE PARTIES                   Attn: Officer or Managing, General
       NOTICE PARTIES                                                         or Appointed Agent
                                         Adaptive Insights, Ltd.
                                                                              P.O. Box 419486
United States Trustee                    Attn: Officer or Managing, General
                                                                              Boston, MA 02241-9486
U.S. Trustee's Office                    or Appointed Agent
1015 US Courthouse                       3350 W. Bayshore Road, Ste. 200      KnowBe4
300 South Fourth Street                  Palo Alto CA 94303                   Attn: Officer or Managing, General
Minneapolis, MN 55415                                                         or Appointed Agent
                                         Amazon Web Services, Inc.
ustpregion12.mn.ecf@usdoj.gov                                                 P.O. Box 392286
                                         Attn: Officer or Managing, General
                                                                              Pittsburgh, PA 15251-9286
Internal Revenue Service                 or Appointed Agent
Wells Fargo Place                        P.O. Box 84023                       Oracle America, Inc.
30 E 7th St                              Seattle WA 98124                     Bank of America Lockbox Services
Mail Stop 5700                                                                Attn: Officer or Managing, General
                                         Bitglass, Inc.
St. Paul, MN 55101                                                            or Appointed Agent
                                         Attn: Officer or Managing, General
                                                                              15612 Collections Center Drive
Internal Revenue Service                 or Appointed Agent
                                                                              Chicago, IL 60693
Centralized Insolvency                   675 Campbell Technology Pkwy,
Operations Unit                          #225                                 RingCentral, Inc.
PO Box 7346                              Campbell, CA 95008                   Attn: Officer or Managing, General
Philadelphia, PA 19101                                                        or Appointed Agent
                                         CIGNA Health & Life Insurance
                                                                              Dept. CH 19585
MN Department of Revenue                 Company
                                                                              Palatine, IL 60055-9585
Collection Enforcement                   Attn: Officer or Managing, General
551 Bankruptcy Section                   or Appointed Agent                   Seed Intellectual Property Law
600 North Robert Street                  13680 Collections Center Drive       Group
St Paul, MN 55101-2228                   Chicago, IL 60693                    Attn: Officer or Managing, General
                                                                              or Appointed Agent
Office of the U.S. Attorney              Datasite LLC
                                                                              701 Fifth Avenue, Ste. 5400
600 US Courthouse                        Attn: Officer or Managing, General
                                                                              Seattle, WA 98104-7092
300 S Fourth St                          or Appointed Agent
Minneapolis, MN 55415                    P.O. Box 74007252                    TestEquity LLC
                                         Chicago, IL 60674                    Attn: Officer or Managing, General
CANADIAN MONITOR
                                                                              or Appointed Agent
                                         Digi-Key Corporation
Ernst & Young                                                                 P.O. Box 515047
                                         Attn: Officer or Managing, General
Attn: Philippe Mendelson & Mike                                               Los Angeles, CA 90051-5047
                                         or Appointed Agent
Bell
                                         Attn: Accounts Receivable            The Context Network LLC
Monitor of the Petitioners
                                         P.O. Box 390                         Attn: Officer or Managing, General
Pacific Centre
                                         Thief River Falls, MN 56701          or Appointed Agent
700 West Georgia Street
                                                                              P.O. Box 310555
Vancouver, BX V7Y                        Dorsey & Whitney LLP
                                                                              Des Moines, IA 50331-0555
                                         Attn: Officer or Managing, General
DLA Piper (Canada) LLP
                                         or Appointed Agent                   Amazon Web Services, Inc.
Attn: Colin Brousson & Jeffrey
                                         P.O. Box 1680                        Attn: Officer or Managing, General
Bradshaw
                                         Minneapolis, MN 55480-1680           or Appointed Agent
Suite 2800 Park Place
                                                                              410 Terry Avenue North
666 Burrard Street                       Grossman Tucker Perreault &
                                                                              Seattle, WA 98109
Vancouver, BC V6C 2Z7                    Pfleger, PLLC
                                         Attn: Officer or Managing, General   Environmental Systems Research
Counsel for the Monitor                  or Appointed Agent                   Institute, Inc.
                                         55 South Commercial Street           Attn: Officer or Managing, General
                                         Manchester, NH 03101                 or Appointed Agent
                                                                              380 New York Street
                                                                              Redlands, CA 92373
    Case 20-32353         Doc 1        Filed 10/06/20 Entered 10/06/20 14:45:45               Desc Main
                                        Document     Page 72 of 74
                                     PROVISIONAL RELIEF PARTIES


Tactical Cloud LLC                      Brandywine 2201 Co-Way II             Bolzano Investments Limited
Attn: Officer or Managing, General      Attn: Officer or Managing, General    Attn: Officer or Managing, General
or Appointed Agent                      or Appointed Agent                    or Appointed Agent
3151 Airway Avenue                      P.O. Box 826733                       Queen Victoria House
Ste. E-2                                Philadelphia, PA 19182-6733           41-43 Victoria St.
Costa Mesa, CA 92626                                                          Douglas, Isle of Man lM1 2LF
                                        Baker & McKenzie LLP
Zoom Video Communications Inc.          Attn: Michael Nowina                  Lunar Ventures Inc.
Attn: Officer or Managing, General      Brookfield Place, Suite 2100          Attn: Officer or Managing, General
or Appointed Agent                      181 Bay Street                        or Appointed Agent
55 Almaden Blvd.                        P.O. Box 874                          3076 Sir Francis Drake’s HWY
6th Floor                               Toronto, Ontario, M5J 2T3             Road Town
San Jose, CA 95113                                                            Tortola, British Virgin Island
                                        Counsel for Winfield Solutions, LLC
Netwrix                                                                       McMillan LLP
Netwrix Accounts Receivable             Winfield Solutions, LLC               Attn: Vicki Tickle
Attn: Officer or Managing, General      Attn: Teddy Bekele and Officer or     Royal Centre
or Appointed Agent                      Managing, General or Appointed        1005 West Georgia Street, Ste. 1500
P.O. Box 2081                           Agent                                 P.O. Box 11117
Dublin, OH 43017                        4001 Lexington Avenue North           Vancouver, BC V6E 4N7
                                        Ardent Hills, MN 55126
KDV – Payroll Processing
                                                                              Counsel to the Bolzano Investments
Attn: Officer or Managing, General      Dorsey & Whitney LLP
                                                                              Limited, Lunar Ventures Inc., Vine
or Appointed Agent                      Attn: Robert Rosenbaum and
                                                                              Rose Limited SMF Investments
3800 American Blvd W                    Officer or Managing, General or
                                                                              Limited
Ste. 1000                               Appointed Agent
Minneapolis, MN 55431                   50 South Sixth Street, Ste. 1500      1249836 BC
                                        Minneapolis, MN 55402-1498            Attn: Officer or Managing, General
Microsoft Corporation
                                                                              or Appointed Agent
Attn: Officer or Managing, General
                                        Counsel for Winfield Solutions, LLC   1200 Lougheed Highway
or Appointed Agent
                                                                              Coquitlam BC V3K 6S4
One Microsoft Way                       Land O Lakes
                                                                              Canada
Redmond, WA 98052                       Attn: Officer or Managing, General
                                        or Appointed Agent                    1262743 B.C. LTD
Sendgrid
                                        4001 Lexington Avenue North           c/oDraganfly Inc.
Attn: Officer or Managing, General
                                        Arden Hills, MN 55126                 Attn: Scott Larson
or Appointed Agent
                                                                              2108 St. George Avenue
375 Beale Street                        SECURED CREDITORS
                                                                              Saskatoon, SK S7MOK7 Canada
3rd Floor
                                        SMF Investments Limited
San Francisco, CA 94105
                                        Attn: Officer or Managing, General
                                                                              First Corporate Solutions
MediaLink LLC                           or Appointed Agent
                                                                              914 S Street
Attn: Officer or Managing, General      4th Floor
                                                                              Sacramento, CA 95811
or Appointed Agent                      Queen Victoria House
26 O’Farrell Street                     41-43 Victoria Street                 CT Corporation System
San Francisco, CA 94108                 Douglas, Isle of Man lM1 2LF          Attn: SPRS
                                                                              330 N Brand Blvd., Ste. 700
Principal Life Insurance Company-       Export Development Canada
                                                                              Glendale, CA 91203
SBD Grand Island                        Attn: Officer or Managing, General
Attn: Officer or Managing, General      or Appointed Agent
or Appointed Agent                      Industrial Technologies Office        Banco Sadabell, SA
P.O. Box 10372                          235 Queen Street, 8th Floor           Ronda de Poniente 19
Des Moines, IA 50306-0372               Ottawa ON K1A 0H5                     Portal 1
                                                                              2 planta 28760
Benefits Solutions
                                                                              Tres Cantos (Madrid), Spain
Attn: Officer or Managing, General
or Appointed Agent
P.O. Bo 45329
Sa Francisco, CA 94145-0329                                                    71122142.1
   Case 20-32353     Doc 1   Filed 10/06/20 Entered 10/06/20 14:45:45        Desc Main
                              Document     Page 73 of 74



                                   UrtheCast, Corp.
                       Chapter 15 Voluntary Petition Attachments

11. Type of Debtor. A corporate ownership statement containing the information described in
Rule 7007.1 of the Federal Rules of Bankruptcy Procedure.




71078903 v1
   Case 20-32353           Doc 1    Filed 10/06/20 Entered 10/06/20 14:45:45          Desc Main
                                     Document     Page 74 of 74



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF MINNESOTA


                                                             Joint Administration Requested
 In re:
                                                                       Case No.: 20-______
 UrtheCast Corp., et al.,
                                                                       Chapter 15
              Debtors in a Foreign Proceeding.1


                             CORPORATE OWNERSHIP STATEMENT


          The following corporate ownership statement is made pursuant to Rules 1007(a)(4) and

7007.1 of the Federal Rules of Bankruptcy Procedure:


          •         All Debtors are wholly owned by UrtheCast Corp.

          •         No corporate entities own 10% or more of a class of UrtheCast Corp.’s equity
                    interests.



          I declare under penalty of perjury under the laws of the United States of America that the

information in the attached list is true and correct.

                                                        UrtheCast Corp., as Foreign Representative

                                                        __________________________
                                                        By: Sai Chu
                                                        Its: Chief Financial Officer


71077437 v1




          1
        The Debtors and the last four digits of their U.S. EIN or other unique identifier are as
follows: UrtheCast Corp. (#7087); Geosys-Int’l, Inc. (#8642); Geosys Australia PTY (#1624);
Geosys Europe SARL (#4389); Geosys S.A.S. (#3790); Geosys do Brasil Sistemas de
Informacao Agriocola Ltda (#01-34); and Deimos Imaging S.L.U. (#4529). The Debtors’
mailing address is 1055 Canada Place, Ste 33, Vancouver BC V6C0C3.
